UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7468


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRY WAYNE HANNA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:06-cr-00828-TLW-2; 4:10-cv-70296-TLW)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darry Wayne Hanna, Appellant Pro Se.   Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darry     Wayne     Hanna   seeks       to    appeal       the       district    court’s

order     denying       his     Fed.     R.        Civ.     P.     60(b)        motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                      The order is not appealable

unless    a    circuit       justice    or    judge       issues       a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by      demonstrating         that

reasonable      jurists        would    find        that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the        prisoner     must

demonstrate      both     that    the    dispositive            procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Hanna has not made the requisite showing.                         Accordingly, we deny

a   certificate      of      appealability         and    dismiss      the     appeal.      We

dispense      with   oral       argument      because        the       facts     and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3